 Inthe Matter of WILLIAM W. FITZHUGH, INC.andNEW YORK' JOINTCOUNCIL, I. P. P. AND A.U. OFN. A., A. F. OF L.Case No. B-4817.-Decided February 15,1943Jurisdiction:box, manufacturing industry.'2Investigation.and Certification of Representatives:existence of question : re=fusal to recognize either of two unions affiliated with same,parent until Boarddetermines the bargaining representative of its employees ; Board assumedjurisdiction to proceed to a determination of representative for employeesin the appropriate unit when two affiliated unions waived questionof juris-diction ; election necessary.Unit Appropriatefor CollectiveBargaining:all employees of company, includ-ing shipping department employees, but excluding executives, -office staff,clerical staff, watchmen, foremen, janitors, and workers in, the lithographingdepartment ; stipulation as to.Messrs. L. L. Balleisen,of New York City, andClarence S. Barnes,of Brooklyn, N. Y., for-the Company.Messrs.Max H. Frankle, Murray Heller, William S. Wilson,andVincent Kellorin,all of New York City,. for the Joint Council.Messrs. Joseph-TonelliandBernard Cianciulli,both of New, YorkCity, for Local 381.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE,Upon petition duly filed by New York Joint Council of the Inter-national Printing Pressmen and Assistants Union of North America,A. F: of L., herein called the Joint Council,' alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of William W. Fitzhugh, Inc., Brooklyn, New York, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Vincent M. Rotolo,Trial Examiner.Said hearing was held at New York City on January26, 1943.The Company, the Joint Council; and Local 381, FoldingBox Workers Division of the International Brotherhood of Pulp, Sul-47 N. L. R. B., No. 80.1 WILLIAM W. FITZHUGH, INC.607phite, and Paper Mill Workers, A. , F. of L., herein called Local 381,appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence'bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWilliam W. Fitzhugh, Inc., is a New York corporation engaged inthe manufacture of folding boxes and labels.The Company's mainoffice and factory -are located in Brooklyn, New York.This proceed-ing involves its operations in Brooklyn, New York.During the calendar year 1942 the Company purchased in excess of$100,000 worth of raw materials for use in its Brooklyn plant, of whichapproximately 75 percent represents shipments made to the Companyfrom points outside the State of New York.During the same periodthe Company shipped finished products valued in. excess of $200,000, ofwhich approximately 75 percent was shipped to points outside the Stateof New York.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAssistants Union'of North America and Local 381, Folding Box Work-ers Division of the International Brotherhood of Pulp, Sulphite, andPaper Mill Workers are both labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company. _I-III.THEQUESTION CONCERNING REPRESENTATIONThe Company ' refused to recognize. either the Joint Council orLocal 381 as exclusive representative for its production, maintenance,and shipping employees until such time as the Board determines thebargaining representative of its employees.It is to be noted that the Joint Council and Local 381, both of whichare affiliated with and subject to discipline'by the same parent body, areboth herein seeking to represent the same employees of the Company.We have consistently dismissed proceedings wherein two unions sub-ject to discipline by the same parent body have disagreed over theextent of their jurisdiction.'However, in the instant case, both organ-iSeeMatter of Wealerhaeuser Timber CompanyandInternationalWoodworkers ofAme9 ica, Local No 107, Boommen and Rafters,16 N. L. R. B. 902, and cases cited therein. 608DECISIONS OF .NATIONAL LABOR RELATIONS, BOARDizations have waived the question of jurisdiction and strongly urgethat'the Board resolve the question concerning, representation by an-election in order to provide the employees of the Company with abargaining representative.Under these circumstances we shall pro-ceed to a determination of representatives 2A statement of the Regional Director, introduced into evidence atthe hearing, and a statement of the Trial Examiner at the, hearing,indicate that the Joint Council and Local 381 each represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.8We find that a question affecting commerce has arisen concerningthe representation of employees of ,the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find thatall em-'ployees of the Company, including shipping department employees,but excluding executives, office staff, clerical, staff, watchmen, foremen,janitors, and workers in, the lithographing department, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.2 SeeMatter ofIowa Electric Light and Power CompanyandLocal Union No275 ofInternationalUnion of OperatingEngineers,Local Union No.931 ofInternational Brother-hood of ElectricalWorlersand International B,otherhood of ElectricalWorkers,46 N. L.R B 230. It should be noted,however, thatour assumption of jurisdiction or anycertification that may result will not be a holdingthateither union is the one authorizedby the American Federationof Labor toassert jul isdiction over the type of employees.here involved.As in other -cases, it will mean thatthe A. F. of L. affiliatecertified isthe exclusive representative of employeesof the Companyin an appropriate unit for thepurposesof collective.baigainingCfLong-BellLumber CompanyandInternational.Associationof Machinists Local No. 1350, affiliated with the American Federation of Labor,16 N L R B 892.3The RegionalDirectorreported that the Joint Council submitted 106 authorizationcardsiof which104 bear apparentlygenuine original signatures.Of the latter 99 bearnames«hich appearon the Company's pay roll of November11, 1942, whichcontained 122names in the appropriate unitThe Trial Examinerstated that Local381 submitted 127 membeiship cards at the hear-ing, all ofwhich'boreapparentlygenuine original signatures.Of these 44bore the namesof persons appealing upon theCompany'spay roll of January 6,1943,and 6 bore thenames of employees hired since January 6,1943,and appearing on the current pay rollof the CompanyThe appropriate unit now contains approximately 140 employees. WILLIAM W. FITZHUGH, INC.609IDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the' National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation' to ascertain representa-tives for the purposes of collective bargaining with William W. Fitz-hugh, Inc., Brooklyn, New York, an election by secret ballot shall beconducted as early- as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin, the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including any such employees who did not work duringsaid pay-roll,period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but, excludingany who have since quit or been discharged for cause, to determinewhether they desire to be represented by New York Joint Council ofthe International Printing Pressmen and Assistants Union of NorthAmerica, affiliated with the American Federation of Labor, or by Local381, Folding Box Workers Division of the International Brotherhoodof Pulp, Sulphite, and Paper Mill Workers, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining, orby neither.513024-43-vol. 47--39